DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 14-25 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,14-25 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Naksen et al (US Publication No. 20038/0210801).
 	Regarding claim 1, 14, 25, Naksen teaches a headband for a pair of headphones (fig. 3; 70) comprising: a primary headband portion (30) having a first end and a second end  configured to be connected to a respective headphone and an arc- shaped primary headband section extending between the first and the second end  of the primary headband portion; an arc-shaped secondary headband section (40) extending along the arc- shaped primary headband section at least a first holding means (60) for holding the arc-shaped secondary headband section (40) to the primary headband portion (30), wherein the at least first holding means (60, sliding block) is fixed to the primary headband portion; and wherein the at least first holding means is configured such that the arc-shaped secondary headband section (40) can be moved towards or away from the primary headband section (30) such that an area delimited between the primary headband portion and the secondary headband section may be varied (fig. 5).    


 	Regarding claim 15, Naksen teaches the headband according to Claim 1, wherein the at least first holding means (60) is configured to hold the secondary headband section immovable in a selected position relative the primary headband section.  

Regarding claim 16, Naksen teaches the headband according to Claim 1, wherein the secondary headband section (40) comprises at least a first end configured to engage the at least first holding means (60), wherein the at least first holding means is configured such that the at least first end of the secondary headband -3-Application No.: Unassigned Filing Date:Filed herewith section is movable in axial direction in the at least first holding means and lockable in a selected axial position (fig. 7a, 7b). 
 
Regarding claim 17, Naksen teaches the headband according to Claim 1, wherein the holding means (60) are configured such that the arc-length of the secondary headband section (40) is decreased when the secondary headband section (40) is moved away from the primary headband portion and such that the arc-length of the secondary headband section is increased when the secondary headband section is moved towards the primary headband portion.  

Regarding claim 18, Naksen teaches the headband according to Claim 1, wherein the at least first holding means (60) comprises a through bore (as shown in fig. 4) for receiving the at least first end of the secondary headband section (40), wherein said through bore is oriented substantially parallel with a symmetry axis of the headband and wherein the first end of the secondary headband section (40) is axially movable in the through bore (fig. 7a, 7b).  



 	Regarding claim 20, Naksen teaches the headband according to claim 19, wherein the engagement body (31, gear rack) is cylindrical and comprises an external thread and wherein the actuator means (64, button) is a rotatable knob with a threaded bore (66, detents) for engagement with the external thread of the engagement body, wherein rotation of the actuator means in a first rotational direction moves the engagement body in a first axial direction and rotation of the actuator means in a second rotational direction moves the engagement body is a second axial direction.  

 	Regarding claim 21, Naksen teaches the headband according to Claim 20, wherein the secondary headband section (40) is step-less movable relative to the primary headband section (30).  

Regarding claim 22, Naksen teaches the headband according to Claim 1, wherein the at least first holding means (60) comprises a first and a second opening spaced apart in axial 

 	Regarding claim 23, Naksen teaches the headband according to Claim 22, further comprising at least one joining means (63, spring; fig. 7a, 7b) for joining the primary headband section (30) and the secondary headband section (40).  

Regarding claim 24, Naksen teaches the headband according to claim 23, wherein the joining means (63, spring) is annular and encloses a portion of the primary headband section (30) and a portion the secondary headband section (40) such that the primary headband section and the secondary headband section are coupled when the primary headband section is moved away from the primary headband section.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 14, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653